DETAILED CORRESPONDENCE
This Office action is in response to the application filed 3/08/2022 with claims 1-
20 pending.

Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Specification
	The specification objections have been withdrawn because the claims are no longer directed to the term “elementary flight restriction volume”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “that is effected in response to distance” in claim 1 and 20 is a relative term which renders the claim indefinite. The term “that is effected in response to distance” is not defined by the claim and is unclear how the first and second flight response measure will be effected. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, such claim construction in claims 1 and 20 is unclear. As result, a person of ordinary skill in the art is unable to interpret the metes and bounds of the claims in order to understand how to avoid infringement. 
Furthermore, claims 2-19 rejected based on their dependency and for incorporating the errors of independent claim 1.
However, to further compact prosecution of this application and to the best of the Examiner’s understanding, claims 1-20 have been rejected, see below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright
et al. US 2006/0146048, hereinafter "Wright" in view of Gupta et al. US 2018/0068570, hereinafter “Gupta”.

As for claim 1. A method for supporting flight restriction of an aircraft comprising:
generating, with aid of one or more processors (104), a flight restriction region using one or more three-dimensional flight restriction volumes, each being a three-dimensional shape indicating a geographical area to block access of the aircraft into the geographical area (Wright: [0050]—“These volumes 24 can be used to represent zones such as no-fly areas.... Here “represent zones such as no-fly areas” teaches the claimed language of indicating a geographical area to block access of the aircraft into the geographical area. Also, related are [0036], [0042], [0044]-[0049], FIG. 3, FIG. 7.). 
Along with the above findings, Wright teaches that the tool 12 also has an entity module 316 for generating the entities 14 for placement in the air-space environment and for assigning properties to the entities 14 (e.g. speed, location, physical description, status, etc... ).” see at least paragraph [0043]. Here Wright teaches a visual representation of the aircraft placement within the 3D airspace environment as illustrated in figure 1. Yet, Wright does not disclose controlling the aircraft according to the represent no-fly area zones (e.g. the flight restriction region).
However, Gupta teaches controlling, with aid of the one or more processors, the aircraft according to the flight restriction region (Gupta see at least: [0034]—“Various embodiments facilitate the ability of UAVs to navigate in areas where RAs are present and enable the UAV to avoid or access geographic areas having operating restrictions, such as flight or over-flight restrictions.” [0037]—“The UAV 100 may be configured to fly to a location or destination while navigating around RAs.”, [0038]-[0039], [0048]); 
wherein: the one or more flight restriction volumes are configured to require the aircraft to take one or more flight response measures based on at least one of location of the aircraft, or movement characteristic of the aircraft relative to the one or more flight restriction volumes (Gupta: [0074], [0060]—“The UAV 100 may also take note of a current speed and direction (including rate of ascent or descent)…”, [0080], [0096], [0119]); and 
the one or more flight response measures include: a first flight response measure that is effected in response to a distance between the aircraft and a boundary of the one or more flight restriction volumes being less than a first distance and greater than or equal to a second distance (Gupta: see at least [0057]-[0058] and [0075], FIG. 3C, 5); and 
a second flight response measure that is different from the first flight response and is effected in response to the distance between the aircraft and the -2-Application No. 16 566,422 Attorney Docket No. 00203.1453.00USboundary of the one or more flight restriction volumes being less than the second distance (Gupta: see at least [0057]-[0058] and [0075], FIG. 3C, 5).
Thus, the combination of Wright in view of Gupta is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wright in view of Gupta because such combination will provide a technique for “enabling the UAV to navigate with respect to areas of restricted air space (“restricted areas”).” ([000 5], Gupta)

As for claim 2. The method of claim 1, wherein the one or more flight restriction volumes
comprise a three-dimensional polygonal volume, wherein a cross-section of the three-
dimensional polygonal volume is in a polygon shape (Wright: [0039], [0042], [0045],
[0048]). 

As for claim 3. The method of claim 2, wherein the cross-section:
remains a same shape and a same size throughout a defined height of the three dimensional polygonal volume; 
has a change in shape or size along the defined height of the three-dimensional polygonal volume;
remains at a same lateral location throughout the defined height of the three dimensional polygonal volume; or 
has a change in lateral location along the defined height of the three-dimensional polygonal volume (see at least: [0039]-“The templates 32 could include a variety of predefined air region 20 shapes ( e.g. an air path 22 with three joined links 34- see FIG. la or an air volume 24 in the shape of a pentagon- see FIG. 2a). The height/absolute size/geometry of the templates 32 could be modified by user events 109, as desired.” , [0045], [0055], FIG. 8, 9).

As for claim 4. The method of claim 2, wherein:
a height of the three-dimensional polygonal volume is defined by a coordinate of
a comer point of an upper surface and a coordinate of a corresponding comer point of a
lower surface of the three-dimensional polygonal volume;
the three-dimensional polygonal volume is defined by connecting respective
comer points of the upper surface of the three-dimensional polygonal volume with
corresponding comer points of the lower surface of the three-dimensional polygonal
volume; or
a comer point of the three-dimensional polygonal volume is defined with a name,
longitude information, latitude information, and altitude information (Wright: see at least
[0048], [0050]-[0064], FIG. 8).

As for claim 5. The method of claim 4, wherein: the longitude information and the
latitude information of the comer point is under World Geodetic System (Wright: see at
least: [0059]-[0062], FIG. 2A); the longitude information and the latitude information of
the comer point are measured at a precision of 0.01 second; or the altitude information
is measured at a precision of 0. 1 meter.

As for claim 6. The method of claim 2, wherein: an upper surface and a lower surface of
the three-dimensional polygonal volume are parallel to each other; the upper surface
and the lower surface of the three-dimensional polygonal volume are not parallel to
each other; or the lower surface of the three-dimensional polygonal volume is at least
partially above the ground (Wright: see at least [0036], [0042], [0050], [0055]).

As for claim 7. The method of claim 1, wherein the one or more flight restriction volumes
comprise a three-dimensional sector volume, wherein a cross-section of the three dimensional sector volume is in a sector shape (Wright: see at least [0037], [0042]).

As for claim 8. The method of claim 7, wherein the cross-section:
remains a same shape and a size throughout a defined height of the three dimensional polygonal volume;
has a change in shape or size along the defined height of the three-dimensional
sector volume;
remains at a same lateral location throughout the defined height of the three dimensional sector volume; or
has a change in lateral location along the defined height of the three-dimensional
sector volume (Wright: see at least [0039]-"The templates 32 could include a variety of
predefined air region 20 shapes ( e.g. an air path 22 with three joined links 34- see FIG.
la or an air volume 24 in the shape of a pentagon- see FIG. 2a). The height/absolute
size/geometry of the templates 32 could be modified by user events 109, as desired.",
[0045], [0055], [0080], FIG. 8, 9).

As for claim 9. The method of claim 7, wherein: a height of the three-dimensional sector volume is defined by a coordinate of a sector origin of an upper surface and a sector origin of a lower surface of the three dimensional sector volume; or the upper surface or the lower surface of the three-dimensional sector volume is defined by the corresponding sector origin, a radius, a starting orientation, an ending orientation, and a height (Wright: see at least paragraphs [0050]-[0056], [0070], FIG. 8).

As for claim 10. The method of claim 9, wherein: the sector origin is defined by
longitude information and latitude information (Wright: see at least [0059]-[0062], FIG.
2A); an angle from the starting orientation to the ending orientation is less than 360
degrees; the starting orientation coincides with the ending orientation; the longitude
information and latitude information of the origin are measured at a precision of 0.01
second; or the height is measured at a precision of 0. 1 meter.

As for claim 11. The method of claim 10, wherein: the longitude information and the
latitude information of the sector origin is under World Geodetic System (Wright: see at
least [0059]-[0062], FIG. 2A); or the longitude information and the latitude information of
the sector origin are measured at a precision of 0.01 second.

As for claim 12. The method of claim 7, wherein: an upper surface and a lower surface
of the three-dimensional sector volume are parallel to each other; the upper surface and
the lower surface of the three-dimensional sector volume are not parallel to each other;
or the lower surface of the three-dimensional sector volume is at least partially above
the ground (Wright: see at least paragraph [0036], [0042], [0050], [0055], FIG. 2a).

As for claim 13. The method of claim 1, wherein the one or more flight restriction
volumes include at least two flight restriction volumes, wherein:
the at least two flight restriction volumes are different in height relative to
underneath ground, are same in height relative to the underneath ground, connect
together to form the flight restriction region, overlap one another to form the flight
restriction region, have a same valid time period, or have different valid time periods
(see at least [0031], [0069], [0071], [0085], FIG. 3D); a first group of the at least two flight restriction volumes have different valid time period from a second group of the at least two flight restriction volumes; or a valid time period of the at least two flight restriction volumes comprises a starting time and an ending time measured at a precision of one minute.

As for claim 14. The method of claim 13, wherein the starting time and the ending time
are measured in Coordinated Universal Time (Coordinated Universal Time (e.g. UTC) is
a well-known system used to indicate time).

As for claim 15. The method of claim 1, wherein the movement characteristic of the
aerial vehicle includes at least one of a linear velocity of the aerial vehicle, a linear
acceleration of the aerial vehicle, a direction of travel of the aerial vehicle, a projected
flight path of the aerial vehicle, or a detected flight restriction volume of the one or more
flight restriction volumes that the aerial vehicle is most likely to approach (Gupta: see at
least [0057]-[0058], FIG. 3D).

As for claim 16. The method of claim 15, wherein the movement characteristic of the
aerial vehicle includes an estimated amount of time at which the aerial vehicle would
approach the detected flight restriction volume (Gupta: see at least [0121]).

As for claim 17. The method of claim 1, wherein the one or more flight response measures include two or more of sending a notice to the aerial vehicle, sending an alert to the aerial vehicle, preventing the aerial vehicle from entering the one or more flight restriction volumes, preventing the aerial vehicle from approaching the one or more flight restriction volumes, and causing the aerial vehicle to land (Gupta teaches two or more of the list element see at least paragraphs [0030], [0074], [0099], and [0116] taken together read on this limitation).  

As for claim 18. The method of claim 1, wherein the first distance 500 meters in response to the aerial vehicle being a fixed wing aerial vehicle or 100 meters in response to the aerial vehicle being a multi-rotor aerial vehicle (Gupta teaches on this limitation as such because , the distance parameters of less than 500 meter and less than 100 meter is an engineering design choice because the only difference between the prior art and the claim is the recitation of these relative dimensions of distance. See MPEP 2144.04,IV,A . Also, paragraph [0058] teaches that an “the restricted area ... include[s] an avoidance distance requiring the UAV 100 to plan the path ... so as to remain outside of the avoidance distance. Paragraph [0098] teaches "In some embodiments, the processor of the UAV 100 may determine that the position of the UAV 100 plus an uncertainty factor is within a certain distance from the surrounding area boundary while not crossing the boundary.", [0061], [0076]" Additionally, determining whether the UAV 100 is near a surrounding area boundary may take into account the distance that the UAV 100 could travel within a predetermined or typical response time of the server 240.”). 
 
As for claim 19. The method of claim 18, wherein the first distance is 20 meters (see at least Gupta: [0058], [0098], [0076]. Thus, the distance parameter of less than 20 is an engineering design choice because the only difference between the prior art and the claims is the recitation).

As for claim 20 is the apparatus that performs the method of claim 1; therefore, claim 20 is rejected on the same rationale of claim 1 above.

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are
not persuasive.  
On pages 10-11 of the remarks, Applicant contends that “Applicant respectfully traverses the rejection of claims 1-20 under 35 U.S.C. § 103 as allegedly being unpatentable over Wright in view of Gupta. A prima facie case of obviousness has not been established.” The Examiner disagrees.  
In response and contrary to Applicant’s argument, a proper prima facia obvious rejection was set forth in the previous Office action dating 12/14/2021. Thus, to establish a prima facie case of obviousness, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Federal Circuit has stated that “rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396. See MPEP 2143. Hence, Wright in view of Gupta is clearly supported by a legal conclusion of obviousness because such combination of references would provide the driver of the vehicle with the current state of remaining amount output power based on the gradient when traversing a section of road. 
On page 12 of the remarks, Applicant is arguing the new amended language of “a first flight response measure that is effected in response to a distance between the aircraft and a boundary of the one or more flight restriction volumes being less than a first distance and greater than or equal to a second distance; and a second flight response measure that is different from the first flight response and is effected in response to the distance between the aircraft and the boundary of the one or more flight restriction volumes being less than the second distance”; however, these newly added amendments has changed the scope to the claim and has necessitated a new ground of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday – Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                             

/SZE-HON KONG/Primary Examiner, Art Unit 3661